DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertram (US 20090147508) in view of Hamada (US 20180254263 A1).

With regards to claim 1. Bertram disclose(s):
A lighting apparatus (figs 1b, 3) comprising: 
a first LED module (see a first of multiple modules in fig 3), comprising a first package frame (103; fig 1b) disposing a first LED chip (first R; fig 1b) and a second LED chip (G; fig 1b)
a second LED module (see a second of multiple modules in fig 3) comprising a second package frame (103; fig 1b) disposing a third LED chip (second R; fig 1b) and a fourth LED chip (B; fig 1b); 
a third LED module (see a third of multiple modules in fig 3) comprising a third package frame (103; fig 1b) disposing a fifth LED chip (R; fig 1b) and a sixth LED chip (B, fig 1b); and 
a light source plate (301; fig 3) for mounting the first LED module, the second LED module and the third LED module, (see fig 3 with multiple LED modules i.e. modules of fig 1b) 
wherein a total number of red color type among the first LED chip, the second LED chip, the third LED chip, the fourth LED chip, the fifth LED chip and the sixth LED chip is more than a total number of green color type among the first LED chip, the second LED chip, the third LED chip, the fourth LED chip, the fifth LED chip and the sixth LED chip (the examiner takes the position that any combination of multiple LED modules such in fig 1b would involve twice as many R LED chips as G LED chips since there are 2 R LED chips for each G LED chip in fig 1b),
wherein the first LED chip is a red color LED device (first R; fig 1b), the second LED chip is a green color LED device (G; fig 1b), the third LED chip is a red LED device (second R; fig 1b), the fourth LED chip is a blue LED device (B; fig 1b), the fifth LED chip is a red LED device (R; fig 1b), and the sixth LED chip is a blue LED device (B, fig 1b).
 Bertram does not disclose(s):
wherein the first package frame, the second package frame and the third package frame each have a wall respectively surrounding the first LED chip, the second LED chip, the third LED chip, the fourth LED chip, the fifth LED chip, and the sixth LED chip
Hamada teaches
wherein the package frame (figs 14) has a wall (42, 30, fig 14; [0080, 0030]) respectively surrounding a plurality of LED chips (21b, 22r, 23g, 24b; fig 14), so that a first LED chip and a second LED chip are enclosed in the wall of the package frame (see multiple LED chips such 21b,b 22r, 23g, 24b enclosed in wall 42 in fig 14b), 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the first/second/third package frame of Bertram by implementing each of the first/second/third package frame having a wall respectively surrounding a plurality of LED chips as disclosed by Hamada in order improve light mixing and light emission as taught/suggested by Hamada ([0012]).
Furthermore, it would have been obvious to one of ordinary skill in the art to apply the known technique of implementing a wall surrounding a plurality of LED chips in a package frame of Hamada to the multiple know package frames a plurality of LED chips of Bertram yielding the predictable result of improving light mixing and light emission to multiple package frames as taught/suggested by Hamada ([0012]).

With regards to claim 14. Bertram as modified disclose(s):
The lighting apparatus of claim 13, 
Bertram disclose(s):
wherein the LED devices of the same color in the first LED module, the second LED module and the third LED module are connected in series and controlled at the same time [0030], the LED devices of different colors in the first LED module, the second LED module and the third LED module are controlled separately ([0030]; “light sources of equal color on different submounts may be connected in series” involves LEDs of different colors being controlled separately).

With regards to claim 15. Bertram as modified disclose(s):
The lighting apparatus of claim 1, 
Bertram further disclose(s):
further comprising a first white LED module (one of W in fig 1b) with a first color temperature, wherein the first white LED module is disposed on the light source plate (see 301 in fig 3).

With regards to claim 16. Bertram as modified disclose(s):
The lighting apparatus of claim 15, 
Bertram further disclose(s):
further comprising a second white LED module (second W in fig 1b) with a second color temperature, wherein the second color white LED module is disposed on the light source plate (see 301 in fig 3), and the first color temperature is higher than the second color temperature [0055].

With regards to claim 17. Bertram as modified disclose(s):
The lighting apparatus of claim 16, 
Bertram further disclose(s):
wherein the first white LED module and the second white LED module are placed more closer than an peripheral edge (see at least one of W being closer to peripheral edge in fig 6) than the first LED module, the second LED module and the third LED module (see at least one of middle modules  being closer to center in fig 6).

Claim(s) 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertram (US 20090147508) in view of Hamada (US 20180254263 A1) as applied to claim 1 above, and further in view of Lee (US 20150327349 A1)

With regards to claim 2. Bertram as modified disclose(s):
The lighting apparatus of claim 1, 
Bertram as modified does not disclose(s):
further comprising an antenna module disposed at a center of the light source plate, wherein the antenna has a protruding part from the light source plate, the first LED module, the second LED module and the third LED module are disposed surrounding the antenna module.
Lee teaches
A lighting apparatus (fig 4) further comprising an antenna module (310, fig 4; 220, 250; fig 11) disposed at a center of the light source plate (see 211; fig 8), wherein the antenna has a protruding part from the light source plate (see 210, 261; fig 6; see 261, 320; fig 5), the first LED module, the second LED module and the third LED module are disposed surrounding the antenna module (see multiple 10 surrounding 320, 261; fig 5).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the lighting apparatus of Bertram by implementing it within the lighting apparatus comprising an antenna as disclosed by Lee in order to effectively transmit/receive remote management as taught/suggested by Lee ([0028]).
Further, it would have been obvious to one of ordinary skill in the art to substitute one known element (LED modules within a light source plate with an antenna of Lee; fig 5) for another known equivalent element (LED modules within a light source plate of Bertram; fig 3) resulting in the predictable result of projecting light from a remote controllable illuminating device.

With regards to claim 3. Bertram as modified disclose(s):
The lighting apparatus of claim 2, 
Lee further discloses
wherein the antenna module has a reflective layer for reflecting a light (see “coated” [0118]) of the first LED module, the second LED module and the third LED module (see multiple LED modules 10 in fig 11).

With regards to claim 4. Bertram as modified disclose(s):
The lighting apparatus of claim 2, 
Lee further discloses
wherein a reflective layer is disposed on the antenna module [0118].
Bertram as modified does not disclose(s):
wherein a fluorescent layer is disposed on the antenna module.
Before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art at the time the invention was made to implement a fluorescent material within a layer disposed on an antenna, since it has been held to be within the general skill of a worker in the art to select a known material (fluorescent, phosphorescent, reflective) on the basis of its suitability for the intended use as a matter of obvious design choice.  

With regards to claim 5. Bertram as modified disclose(s):
The lighting apparatus of claim 2, 
Bertram further discloses
wherein the antenna module has a fourth LED module (see 6 LED modules in fig 3).

With regards to claim 6. Bertram as modified disclose(s):
The lighting apparatus of claim 5, 
Lee further discloses
wherein the fourth LED module emits a light to a light guide of the antenna module (see LED modules 210 emitting light to antenna 520 ; fig 24).

With regards to claim 7. Bertram as modified disclose(s):
The lighting apparatus of claim 2, 
Lee further discloses
wherein a driver circuit (270; fig 2; [0034]) is attached on the antenna module (320; fig 2; [0034]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertram (US 20090147508) in view of Hamada (US 20180254263 A1) and Lee (US 20150327349 A1) as applied to claim 2 above, and further in view of Li (US 20180295696 A1)

With regards to claim 8. Bertram as modified disclose(s):
The lighting apparatus of claim 2, 
Lee further disclose(s):
wherein the antenna module (320; fig 2) receives an external command from an external device via the antenna module to activate [0068] 
Bertram as modified does not disclose(s):
wherein the antenna module receives an external command from an external device via the antenna module to activate an eye protection mode for lowering a light intensity of a blue LED device from the first LED module, the second LED module and the third LED module.
Li teaches
wherein a module receives an external command from an external device (see 126; fig 3 [0035-0036]) via the module to activate an eye protection mode for lowering a light intensity of a blue LED device (“night/pre-sleep mode” [0018, 0041]) from the multiple LED modules (108, a 108b).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the lighting apparatus of modified Bertram by configuring the antenna module to receive an external command from an external device via the antenna module to activate an eye protection mode for lowering a light intensity of a blue LED device as disclosed by Li in order to encouraging the onset and maintenance of quality sleep as taught/suggested by Li ([0018]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertram (US 20090147508) in view of Hamada (US 20180254263 A1) and Lee (US 20150327349 A1) as applied to claim 2 above, and further in view of Ho (US 20150055335 A1)

With regards to claim 9. Bertram as modified disclose(s):
The lighting apparatus of claim 2, 
Lee further disclose(s):
wherein the antenna module (320; fig 2)  receives an external command of an external device from the antenna module to activate/adjust a light intensity [0068].
Bertram as modified does not disclose(s):
activate a sleep mode for lowering a light intensity of a blue LED device and increasing a light intensity of a red LED device of the first LED module, the second LED module and the third LED module.
Ho teaches
a sleep mode for lowering a light intensity of a blue LED device and increasing a light intensity of a red LED device (see lighting from 9:00pm in [0052]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the lighting apparatus of modified Bertram by configuring the antenna module to receive an external command from an external device via the antenna module to activate an sleep mode for lowering a light intensity of a blue LED device and increasing a light intensity of a red LED device as disclosed by Ho in order to encouraging the onset and maintenance of quality sleep as taught/suggested by Ho ([0004]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertram (US 20090147508) in view of Hamada (US 20180254263 A1) and Lee (US 20150327349 A1) as applied to claim 2 above, and further in view of Baaijens (US 20150230316 A1)

With regards to claim 10. Bertram as modified disclose(s):
The lighting apparatus of claim 2, 
Lee further disclose(s):
wherein the antenna module (320; fig 2)  receives an external command of an external device from the antenna module to activate/adjust a light intensity [0068].
Bertram as modified does not disclose(s):
wherein the antenna module receives an external command of an external device from the antenna module to activate a color rendering mode optimized for an object type by controlling light intensity parameters of the first LED module, the second LED module and the third LED module.
Baaijens teaches
activate a color rendering mode optimized for an object type by controlling light intensity parameters of the LED modules (see LED modules in [0008]; see [0050] for setting color render mode) 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the lighting apparatus of modified Bertram by configuring the antenna module to receive an external command from an external device via the antenna module to activate a color rendering mode optimized for an object type by controlling light intensity parameters of the LED modules as disclosed by Baaijens in order to enhance the object with regards to the reflections spectrum of the object at multiple wavelengths and to the human eye perception while keeping the physical light influences of the object at a minimum as taught/suggested by Baaijens ([0005]).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertram (US 20090147508) in view of Hamada (US 20180254263 A1) as applied to claim 1 above, and further in view of Takahashi (US 20170002987 A1) 

With regards to claim 12. Bertram as modified disclose(s):
The lighting apparatus of claim 1, 
Bertram as modified does not disclose(s):
wherein the total number of blue color type among the first LED chip, the second LED chip, the third LED chip, the fourth LED chip, the fifth LED chip and the sixth LED chip is more than the total number of green color type among the first LED chip, the second LED chip, the third LED chip, the fourth LED chip, the fifth LED chip and the sixth LED chip.
Takahashi teaches
wherein the total number of blue color type among the LEDs is more than the total number of green color type among the LEDs (see c≥3 greater than b≥2 in claim 1).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the lighting apparatus of Bertram by implementing the first LED chip, the second LED chip, the third LED chip, the fourth LED chip, the fifth LED chip and the sixth LED chip having the total number of blue color type among the LEDs is more than the total number of green color type among the LEDs as disclosed by Takahashi in order to emit light in a wide range of color temperatures and provides favorable color mixing of the emitted mixed color light on an irradiated surface as taught/suggested by Takahashi ([0010]).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertram (US 20090147508) in view of Hamada (US 20180254263 A1) as applied to claim 1 above, and further in view of Qiu (US 20200214097 A1) 

With regards to claim 18. Bertram as modified disclose(s):
The lighting apparatus of claim 1, 
Bertram as modified does not disclose(s):
wherein a driver is used for supplying driving currents to the first LED module, the second LED module and the third LED module with a PWM circuit, 
one LED chip of the first LED module, the second LED module and the third LED module is turned off when the other LED chip of the first LED module, the second LED module and the third LED module is turned on.
Qiu teaches
wherein a driver (116; fig 1h) is used for supplying driving currents to the first LED module, the second LED module and the third LED module with a PWM circuit (see PWMs for 118-122), 
one LED chip of the first LED module, the second LED module and the third LED module is turned off when the other LED chip of the first LED module, the second LED module and the third LED module is turned on (see fig 1q; [0102]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the lighting apparatus of Bertram by implementing one LED chip of the first LED module, the second LED module and the third LED module is turned off when the other LED chip of the first LED module, the second LED module and the third LED module is turned on as disclosed by Qiu in order to achieve a more precise control over the brightness of the light output from the first light source as taught/suggested by Qiu ([0102]).

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertram (US 20090147508) in view of Hamada (US 20180254263 A1) as applied to claim 1 above, and further in view of Miyari (US 20200041085 A1)

With regards to claim 19. Bertram disclose(s):
The lighting apparatus of claim 1, 
Bertram does not disclose(s):
wherein the package frame has a metal pad for mounting the first LED chip has an inwardly concave corner.
Miyari teaches
wherein the package frame (10, 17; fig 1a) has a metal pad (see  10 in [0044]) for mounting the first LED chip has an inwardly concave corner (see corner between 10 and 17; see 17 being metal in [0048]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the lighting apparatus of Bertram by implementing the package frame has a metal pad for mounting the first LED chip has an inwardly concave corner as disclosed by Miyari in order to reduce the impact of the field curvature  as taught/suggested by Miyari ([0009]).

With regards to claim 20. Bertram as modified disclose(s):
The lighting apparatus of claim 19, 
Hamada further discloses
wherein two LED chips of the first LED module, the second LED module and the third LED module have independent conductive paths connecting to a driver (see multiple 25 for each of  21b, 22r, 23g, 24b; fig 19).


Response to Arguments
Applicant's arguments filed 10/25/2022 have been fully considered but they are not persuasive. 

Applicant asserts:
“Applicant notes that Hamada teaches four LED chips are placed in a package frame, while a red LED chip, a green LED chip and a blue LED chip are placed in a first container space while another blue LED chip is placed in a second container space. A phosphor layer 30 in Fig. 14 of Hamada is disposed between the first container space and the second container space. In addition, a shielding 62 is placed above the blue LED chip in the second container space so as to guide the light of the blue LED chip passing through the phosphor layer 30 to the first container space, as illustrated in Fig. 15 of Hamada.”
The examiner respectfully disagrees; although Hamada discloses LEDs 22r, 23g, 24b, and 21b being separated by a “resin layer 46” in fig 14b ([0059]), Hamada is clearly disclosing a wall 42 enclosing/surrounding multiple LEDs comprising red, green, blue, and white (Hamada [0050]). Additionally, the transitional phrase “comprising” does not exclude additional LEDs in each of the claimed “first package frame”, “second package frame”, “third package frame”. For that reason, Hamada discloses a single LED module comprising a package enclosing four LEDs (fig 14b). 
The examiner pointed that a PHOSITA would find obvious to incorporate the teaching of Hamada (enclosing “at least two” LEDS with a wall of a package frame of an “LED module”) within the lighting apparatus comprising multiple “LED modules” of Bertram (fig 2). Further, Bertram discloses an embodiment where a LED package comprises multiple LEDs of different colors such in fig 1b of Bertram.
For at least reasons above, the examiner finds the argument being not persuasive and maintain the rejection of records.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/Primary Examiner, Art Unit 2896